232 U.S. 626 (1914)
CHICAGO, MILWAUKEE & ST. PAUL RAILWAY COMPANY
v.
KENNEDY.
No. 246.
Supreme Court of United States.
Submitted March 9, 1914.
Decided March 16, 1914.
ERROR TO THE SUPREME COURT OF THE STATE OF SOUTH DAKOTA.
Mr. Burton Hanson, Mr. William G. Porter and Mr. E.L. Grantham for plaintiff in error.
No brief filed for defendant in error.
*627 Memorandum opinion by direction of the court by MR. CHIEF JUSTICE WHITE.
The ground upon which it is asserted in this case that the statute of the State of South Dakota, upon which the judgment of the court below here under review was based, is repugnant to the Constitution of the United States, was considered and held to be well taken in a case decided this term. (Chicago, M. & St. P. Ry. Co. v. Polt, ante, p. 165.) As that decision is conclusive upon all the issues here presented and establishes that the statute in question is inconsistent with the Constitution and void, it results that for the reasons stated in the case referred to, the judgment in this case must be reversed and the case remanded to the court below for further proceedings not inconsistent with this opinion.
Reversed.